t c memo united_states tax_court scott e charnas petitioner v commissioner of internal revenue respondent docket no 9095-13l filed date scott e charnas pro_se michael j de matos for respondent memorandum findings_of_fact and opinion wells judge petitioner seeks review pursuant to sec_6330 and sec_6320 of respondent’s determination to proceed with collection of petitioner’s unpaid income_tax liabilities for and we must decide whether unless otherwise indicated section references are to the internal revenue continued respondent abused his discretion in refusing petitioner’s request for a collection alternative and in sustaining the proposed collection action findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulated facts and exhibits are incorporated in this opinion by reference and are found accordingly at the time of filing his petition petitioner resided in new york petitioner is an attorney who has more than three decades of experience practicing law petitioner’s main source_of_income is contingency fees from his representation of plaintiffs in personal injury actions petitioner timely filed his individual income_tax returns for and but did not fully pay his income_tax liabilities to collect petitioner’s outstanding balances respondent issued a final notice_of_intent_to_levy and notice of your right to a hearing on date it was followed by a notice_of_federal_tax_lien issued date in response petitioner who was represented at the time submitted form request for a collection_due_process or equivalent_hearing via facsimile continued code of as amended and in effect at all relevant times copy on date the form shows checked boxes for all three collection alternatives petitioner’s collection_due_process_hearing cdp hearing was assigned to settlement officer marilyn matthews so matthews who sent petitioner a letter on date scheduling a telephone cdp hearing for date the letter stated that so matthews could not consider a collection alternative without first receiving a copy of petitioner’ sec_2011 tax_return proof of estimated_tax payments and a form 433-a collection information statement for wage earners and self-employed individuals after the parties rescheduled it twice the telephone hearing was set for date pincite a m petitioner failed to submit the requested documents one week before the hearing instead petitioner and his representative arrived with documents in hand at the internal_revenue_service irs office pincite a m on the day for which the hearing was scheduled petitioner testified that he went to the irs office with the intention of telling the irs officer of his true circumstances and that the form 433-a was in fact misleading as it applied to him on date the day of the scheduled cdp hearing so matthews was on sick leave and unavailable to meet with petitioner and his representative petitioner and his representative were told that so matthews would contact them with a new hearing date before leaving petitioner and his representative left the documents with an irs employee the documents included a copy of petitioner’ sec_2011 form_1040 u s individual_income_tax_return a form 433-a a form 433-b collection information statement for businesses and substantiation of the contents of the two forms petitioner’ sec_2011 form_1040 showed total income of dollar_figure for the year or dollar_figure per month in contrast the estimated gross_income for on petitioner’s form 433-a was dollar_figure or dollar_figure per month the form 433-a also showed no significant assets owned by petitioner the differing figures resulted from the fact that petitioner’s main income source his contingency fees varies widely year to year for through petitioner reported adjusted_gross_income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively during the days before he completed the form 433-a petitioner’s law firm income totaled only dollar_figure petitioner also noted the variable nature of his income on the form 433-b next to annual salary draw petitioner wrote dollar_figure highly variable and in response to the question any increase decrease in income anticipated petitioner checked the yes box and wrote income varies significantly from year to year petitioner did not specify when or by how much his income would change instead writing unknown in the answer box requesting these details he also did not take advantage of the instruction to use attachment if needed after calling the office to retrieve her messages so matthews notified petitioner’s representative that when she returned to work she would review the documents and call him to discuss the case but it is unclear from the record how or when so matthews so notified petitioner’s representative so matthews reviewed the documents on date her notes for that day are in two parts the first part describes so matthews’ review of petitioner’s documents the paragraph begins by discussing petitioner’ sec_2011 return including that it reported dollar_figure in tax due on dollar_figure in nonpassive_income from schedule_k-1 partner’s share of income credits deductions etc and dollar_figure in income from his legal practice so matthews’ notes then state that neither petitioner nor his legal practice a corporation was fully in compliance with tax filing and payment obligations the notes finish with the following paragraph tp does not qualify for an ia nor an oic tp reported on form 433-a that the net difference between monthly income and expenses is a positive dollar_figure tp information indicates that he has the ability to pay none of the requested collection alternatives can be considered so matthews’ notes do not address the discrepancy between the and income figures the second part of so matthews’ date notes describes her discussion of the documents with petitioner’s representative so matthews’ notes state that the representative could not explain how petitioner’s income was reported so matthews told petitioner’s representative that petitioner did not meet the requirements for an installment_agreement or an offer-in-compromise because he was not current with estimated_tax payments and that petitioner’s claim that he could not pay the tax_liabilities would not be considered because the form 433-a reflected that he had the ability to make monthly payments the determination_letter issued date memorializes so matthews’ analysis you requested an installment_agreement an offer_in_compromise and cannot pay balance as collection alternatives however you are not in compliance with estimated_tax requirements therefore an installment_agreement and offer_in_compromise could not be considered your 433a indicates that you have the ability to make payments therefore a cannot pay balance as a collection alternative could not be considered in addition the taxpayer's law firm is not in compliance with filing paying requirements opinion sec_6330 grants this court jurisdiction to review the administrative determination made by the irs appeals_office if a taxpayer’s underlying tax_liability is properly in dispute the court will review the determination de novo 114_tc_176 where the underlying tax_liability is not in issue we review the determination for abuse_of_discretion id pincite see also 114_tc_604 the underlying liabilities are not in issue in this case so we review the appeals office’s determination for abuse_of_discretion we will reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir goza v commissioner t c pincite 112_tc_19 we do not substitute our judgment for that of the appeals_office meaning we do not decide independently whether we believe that the levy or lien should be sustained see eg murphy v commissioner t c pincite woodral v commissioner t c pincite instead we consider whether in the course of making its determination the appeals_office complied with the legal requirements of an administrative hearing at the hearing the appeals officer must verify that the requirements of applicable law and administrative procedure have been met consider any relevant issues raised by the taxpayer and consider whether any proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 in making her determination so matthews did not consider the relevant issue raised by petitioner of his fluctuating income petitioner noted several times on the form 433-b that the law firm’s future income was unknown because it varied significantly and was highly variable petitioner’s form_1040 for showed only of the estimated income listed for on the form 433-a so matthews did not weigh petitioner’s fluctuating income in either the notice_of_determination or the case activity report when assessing his ability to pay respondent contends that petitioner should have attached a letter explaining the nature of his income however we conclude that petitioner raised the issue when he made the entries on form 433-b explaining the variability of his income and that he was not required to elaborate in writing if he intended to discuss the details at his hearing respondent contends petitioner did not sufficiently participate in the hearing however we conclude that petitioner did not have a fair opportunity to participate in the hearing petitioner completed and submitted the financial documents requested and he traveled to the irs office on the date hearing date specifically to discuss the issue of his fluctuating income petitioner thought that so matthews would contact his representative to reschedule the hearing however after so matthews was unavailable to hold the cdp hearing on date she did not schedule a specific time for the rescheduled hearing so petitioner could not plan to participate although petitioner’s representative could not explain how petitioner’s income was reported so matthews did not provide him time to obtain an explanation from petitioner she made her determination without waiting for any explanation indeed the record suggests so matthews had made her determination before she even spoke with petitioner’s representative respondent contends that even if so matthews made her determination before speaking with petitioner’s representative it would not constitute an abuse_of_discretion because hearings can be conducted via correspondence instead of over the telephone or face to face respondent cites 718_f3d_89 2d cir however williams is distinguishable in williams petitioner’s attempt to appear at the hearing in person may have been misguided since petitioner concedes that his hearing was scheduled to be by telephone not face-to-face however it does not detract from the validity of petitioner’s contention that he had a relevant nonfrivolous argument he intended to raise at his hearing the taxpayers were denied a face-to-face hearing because they did not comply with a document request however so matthews did not deny petitioner’s request for a hearing and petitioner did comply with the document request albeit late petitioner also never demanded and concedes that he is not entitled to a face-to-face hearing petitioner merely asks for the opportunity to explain the nature of his income to the settlement officer who is deciding whether to grant a collection alternative respondent also cites the regulations in support of his contention that a correspondence-only hearing is legally sufficient q-d6 how are cdp hearings conducted a-d6 the formal hearing procedures required under the administrative_procedure_act u s c et seq do not apply to cdp hearings cdp hearings are much like collection appeal program cap hearings in that they are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof a transcript or recording of any face-to-face meeting or conversation between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative is not required the taxpayer or the taxpayer’s representative does not have the right to subpoena and examine witnesses at a cdp hearing q-d7 if a taxpayer wants a face-to-face cdp hearing where will it be held a-d7 except as provided in a-d8 of this paragraph d a taxpayer who presents in the cdp hearing request relevant non-frivolous reasons for disagreement with the proposed levy will ordinarily be offered an opportunity for a face-to-face conference at the appeals_office closest to taxpayer’s residence a business taxpayer will ordinarily be offered an opportunity for a face-to-face conference at the appeals_office closest to the taxpayer’s principal_place_of_business if that is not satisfactory to the taxpayer the taxpayer will be given an opportunity for a hearing by telephone or by correspondence in all cases the appeals officer_or_employee will review the case file as described in a-f4 of paragraph f if no face-to-face or telephonic conference is held or other oral communication takes place review of the documents in the case file as described in a-f4 of paragraph f will constitute the cdp hearing for purposes of sec_6330 sec_301_6330-1 proced admin regs the question is not whether a correspondence-only hearing is generally legally sufficient rather the question is whether a correspondence-only hearing was sufficient to provide petitioner the fair hearing to which he is entitled pursuant to sec_6330 and sec_6320 we note that the regulations provide that if the taxpayer presents relevant non-frivolous reasons for disagreement with the proposed collection action the taxpayer will ordinarily be offered an opportunity for a face-to-face conference id it is only if the offer is unsatisfactory to the taxpayer that the taxpayer will be given an opportunity for a hearing by telephone or by correspondence id cdp hearings are designed to be a forum for considering taxpayers’ legitimate disagreement with collection actions the regulations’ emphasis on the taxpayers’ preference among face-to-face telephone or correspondence hearings reflects the traditionally informal nature of the cdp hearings see 115_tc_35 the references in sec_6330 to a hearing by appeals indicate that congress contemplated the type of informal administrative appeals hearing that has been historically conducted by appeals and prescribed by sec_601_106 statement of procedural rules it is therefore important to question whether a taxpayer’s concerns have been properly addressed in the cdp hearing for example in lewis v commissioner tcmemo_2012_138 wl at the taxpayer requested a face-to-face cdp hearing in response to a levy notice because of the complex nature of his case after submitting his financial documents the taxpayer was assigned a nearby settlement officer for a face-to-face hearing id wl at during the one and only minute telephone conversation the assigned settlement officer held with the taxpayer the officer requested more documents id the taxpayer testified that he mailed an assortment of financial documents to the settlement officer id at the settlement officer never received them id when after days the settlement officer had still not received the additional documents he issued a notice_of_determination sustaining the proposed levy id in concluding in lewis that the minute phone conversation was insufficient to support issuing the notice_of_determination the court listed several errors that the settlement officer made he failed to review any of the issues the taxpayer had raised with respect to the complicated nature of his case he failed to indicate that the phone call would constitute the taxpayer’s cdp hearing he failed to follow up with the taxpayer before issuing the notice and the determinations were made without the benefit of a scheduled cdp hearing in any format id at the court recognized that each individual defect standing alone might be insufficient to find an abuse_of_discretion but that the cumulative effect of such defects demonstrate d that the settlement officer acted both arbitrarily and capriciously in rendering his determination id we similarly conclude that the cumulative effect of so matthews’ handling of petitioner’s cdp hearing demonstrates that she acted arbitrarily and capriciously in rendering her determination so matthews failed to review the issue of petitioner’s fluctuating income which he traveled to the irs office to highlight at the hearing scheduled for date noted on the form 433-b that he submitted to so matthews and supported with hi sec_2011 income_tax return so matthews failed to indicate that the review of documents would constitute petitioner’s hearing she failed to follow up with petitioner and schedule a new cdp hearing in which he could plan to participate as requested the cumulative effect was to limit petitioner’s hearing to a review of one set of documents and an unscheduled telephone conversation with petitioner’s representative in another context review of documents and one telephone conference may be sufficient to address a taxpayer’s concerns however so matthews made her determination without considering petitioner’s relevant nonfrivolous reason for disagreeing with the collection action his fluctuating annual income on the basis of the foregoing we conclude that so matthews deprived petitioner of the fair hearing to which he is entitled pursuant to sec_6330 and sec_6320 accordingly we will remand the instant case to the irs appeals_office so that petitioner may have a fair hearing at the hearing petitioner shall present all information that the appeals_office reasonably requests and that petitioner wishes to have considered and analyzed in deciding his collection alternative request to reflect the foregoing an appropriate order will be issued
